Citation Nr: 1518553	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-45 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left hand scar.

4.  Entitlement to service connection for a headache disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for an intestinal disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for a bilateral elbow disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for a bilateral shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for a bilateral hip disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

9.  Entitlement to service connection for a left ankle disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness.

10.  Entitlement to service connection for a breathing disorder, including as due to a qualifying chronic disability to include undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The Veteran requested a hearing before the Board; however, the Veteran withdrew the hearing request in an October 2010 letter before a hearing was scheduled.  
38 C.F.R. § 20.704(e) (2014).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral hip disorder, a left ankle disorder, and a breathing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran was not exposed to mustard gas during service.

3.  The Veteran did not participate in a "radiation-risk activity" during service and is not a "radiation exposed veteran." 

4.  The Veteran sustained acoustic trauma during service, including during combat.

5.  The Veteran has a current tinnitus disability, but does not yet have a current bilateral hearing loss disability for VA compensation purposes.

6.  The Veteran has experienced "continuous" symptoms of tinnitus and bilateral hearing loss since service separation.

7.  The Veteran did not incur a left hand scar or a left hand injury that resulted in a scar while in service

8.  The Veteran has a current disability of tension headaches.

9.  The current tension headache disorder is not related to service.

10.  The Veteran has current disabilities including chronic gastritis and chronic diarrhea.

11.  The Veteran experienced symptoms of stomach illness in service.

12.  The current chronic gastritis and diarrhea disorders are not related to service.

13.  The Veteran does not have a qualifying chronic disability characterized by symptoms of an intestinal disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness, that has manifested to a degree of 10 percent disabling or more.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  §§ 1110, 1111, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309 (2014).  

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).  

3.  The criteria for service connection for a left hand scar have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

4.  The criteria for service connection for a headache disorder, including as due to a qualifying chronic disability to include undiagnosed illness, have not been met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2014).
5.  The criteria for service connection for an intestinal disorder, including as due to a qualifying chronic disability to include undiagnosed illness and medically unexplained chronic multisymptom illness, have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In a January 2007 notice letter sent prior to the initial denial of the claims in October 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports and medical opinions, and the Veteran's written statements.

VA examined the Veteran for an intestinal disorder in August 2010.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, performed a physical examination, and provided a medical opinion about whether the diagnosed intestinal disorders were caused by or related to service.  The Board finds that the August 2010 VA examination report and medical opinion are adequate to assist in determining the nature and etiology of the claimed intestinal disorder; therefore, no further VA examination or medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

VA provided an audiological examination in August 2007.  The VA examiner reviewed the medical history and reported on the results of audiological testing.  The Board finds that the August 2007 VA audiological examination includes all of the information needed to evaluate the claims for service connection for bilateral hearing loss and tinnitus, and that no further medical examination or opinion is needed.  See id.

VA also examined the Veteran's claimed headache disorder in August 2007.  The VA examiner discussed past and present symptoms with the Veteran and provided all the information needed to decide the claim for service connection for a headache disorder; therefore, the Board finds the August 2007 VA headache examination is adequate and that no further medical examination or medical opinion is needed.  See id.

Because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for a left hand scar, there is no duty to provide a VA medical examination for this claim.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed left hand scar, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for a left hand scar without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  Without credible evidence of an in-service left thumb stab wound, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for an additional medical opinion is not warranted on the issue of service connection for a left hand scar.

As indicated under the facts and circumstances in this case, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  See Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the issues addressed on the merits in this decision.



Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  Similarly, in this case, where there is evidence of acoustic trauma, tinnitus is considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, Vet. App. 13-0540 (February 9, 2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (an organic disease of the nervous system) and tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Presumptive service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

In the case of a veteran who engaged in combat with the enemy in a period of war, "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids a veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Legal Analysis

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The DD Form 214 reflects receipt of the Combat Action Ribbon, South Asia Service Medal, and Kuwaiti Liberation Medal.  The Veteran has submitted statements discussing service in Operation Desert Shield and Operation Desert Storm.  See October 2014 VA Form 9; May 2007 VA Form 21-4138.  Thus, for purposes of the discussion below, the Board finds that the Veteran is a Persian Gulf veteran.

Additionally, the Board finds that the Veteran was not exposed to mustard gas during service.  In a letter included with the November 2006 VA Form 21-527, the Veteran discussed being present in the Southwest Asian Theater when mustard gas had been detected in the air.  VA requires that claims for service connection based upon mustard gas exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.F.22.b, in attempting to verify claimed mustard gas exposure, evidence of full-body exposure to mustard gas or Lewisite should be requested only if the service connection claim is for a disability listed under 38 C.F.R. § 3.316(a) (2014), or if a veteran submits medical or scientific evidence showing a causal relationship between a disease not listed in 
38 C.F.R. § 3.316(a) and exposure.  

In this case, the Veteran has not claimed service connection for, nor been diagnosed with, chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin.  See 38 C.F.R. § 3.316(a).  Aside from stating that he was present during warning alarms and subsequently wore a gas mask, the Veteran has not asserted actual exposure to mustard gas or otherwise suggested that mustard gas is the source of a current disability.  For these reasons, the Board finds that the Veteran was not exposed to mustard gas during service, and further analysis of the claims for service connection under this theory are not warranted.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).

Similarly, the Board finds that the Veteran did not participate in a "radiation-risk activity" during service and is not considered a "radiation exposed veteran."  The September 2007 Compensation and Pension (C&P) examination report reflects that the Veteran reported ionizing radiation exposure in service from being near destroyed enemy tanks.  VA requires that claims for service connection based upon radiation exposure be processed according to VA regulations set out in VA Manual, M21-1MR.  According to M21-1MR, IV.ii.1.B.5.b, when developing a claim based on radiation exposure, a claimant must show by medical evidence the existence of a radiogenic disease listed in 38 C.F.R. § 3.309(d)(2) (2014), and allege that the disability was the result of participation in a "radiation risk activity" as defined in 38 C.F.R. § 3.309(d)(3) (2014).

The term "radiation risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; participation in the postwar occupation of Hiroshima or Nagasaki, Japan during the period August 1945 to July 1946 ; internment as a prisoner of war in Japan or service on active duty in Japan immediately following such internment immediately after World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of United States occupation forces in Hiroshima or Nagasaki during the period August 1945 to July 1946; service in which the service member was, as part of his or her duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, under certain conditions; service before January 1, 1974, on Amchitka Island, Alaska, of during such period the veteran was exposed to ionizing radiation related to underground nuclear tests; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under the Energy Employees Occupational Illness Compensation Program.

The record does not show, and the Veteran does not allege, that he participated in any of the activities cited above.  Even if the Veteran were to have participated in one of the activities cited above, or if incidental exposure to radiation actually occurred, such as by being near radiation-exposed tanks, the Veteran has neither alleged nor submitted medical evidence of a current diagnosis for a disease listed under 38 C.F.R. § 3.309(d)(2), which only includes certain forms of cancer.  For these reasons, the Veteran is not entitled to presumptive service connection as a "radiation exposed veteran" within the meaning of 38 C.F.R. §§ 3.309(d) and 3.311 (2014).

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran asserts that current bilateral hearing loss and tinnitus disorders are related to acoustic trauma sustained during service.  Specifically, the Veteran contends that he was exposed to combat noise and that both hearing loss and tinnitus began in service and have been continuous since service separation.  See August 2007 VA audiological examination. 

The Board finds that the Veteran sustained acoustic trauma in service, including during combat.  In a November 2006 letter, the Veteran described exposure to combat noise, including artillery shell explosions and gunfire.  The DD Form 
214 reflects receipt of the Combat Action Ribbon.  The Board finds that the Veteran's competent lay account of his duties in service and exposure to combat noise are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  For these reasons, the Board finds that there was in-service acoustic trauma.

The Board next finds that the Veteran has a current tinnitus disability, but does not yet have a current bilateral hearing loss disability for VA compensation purposes.  As to tinnitus, during the August 2007 VA audiological examination, the Veteran complained of bilateral tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").   The Board finds the Veteran's report of tinnitus symptoms to be competent and credible; therefore, the Veteran's statements establish a current tinnitus disability.

The August 2007 VA audiological examination report also includes an audiogram showing puretone thresholds, in decibels (dB), as follows:


HERTZ (Hz)

500
1000
2000
3000
4000
RIGHT
15
15
15
10
20
LEFT
10
10
15
15
15

Speech recognition scores using the Maryland CNC Wordlists were recorded as 
96 percent in the right ear and 94 percent in the left ear.  Neither the puretone thresholds nor the speech recognition scores establish a current hearing loss disability for VA compensation purposes in either ear.  38 C.F.R. § 3.385.

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of bilateral hearing loss and tinnitus have been continuous since service separation.  During the August 2007 VA audiological examination, the Veteran reported that symptoms of both hearing loss and tinnitus began in 1992.  The Veteran denied a history of ear surgery, severe head injury, familial hearing loss, and hearing aid use.  While the record does not include any treatment records or lay statements (other than from the Veteran) to indicate hearing loss or tinnitus symptoms prior to 1992, the Board resolves reasonable doubt in the Veteran's favor to find that symptoms of bilateral hearing loss and tinnitus have been continuous since service separation so as to meet the criteria for presumptive connection for tinnitus based on "continuous" post-service symptoms.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309.  Because the Board is granting the Veteran's claim for service connection for tinnitus on a presumptive theory of entitlement under 3.303(b) (continuous symptoms), the Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303(d).

As to the bilateral hearing loss, in evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 
21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).

As indicated above, although the Veteran has recognized in-service acoustic trauma and continuous symptoms of bilateral hearing loss since service separation, the evidence does not show a current hearing loss disability for VA compensation purposes in either ear.  38 C.F.R. § 3.385.  For this reason, the weight of the evidence is against finding a current bilateral hearing loss disability that would permit a grant of service connection for bilateral hearing loss (until the Veteran has hearing loss that meets the criteria of 38 C.F.R. § 3.385).  A current bilateral hearing loss disability for VA compensation purposes notwithstanding, the remaining elements for presumptive service connection - in this case, acoustic trauma in service and continuous symptoms of bilateral hearing loss since service separation - under 38 C.F.R. § 3.309(a) have been met.

Service Connection for Left Hand Scar

The Veteran asserts that service connection is warranted for a left hand scar.  The Veteran contends that he incurred a stab wound on the left thumb during jungle warfare training in Panama.  See October 2014 VA Form 9.

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran incurred a left hand scar or a left hand injury that resulted in a scar while in service.  As noted above, the Veteran recently reported a stab wound to the left thumb in service; however, the service treatment records are negative, the Veteran did not report any left thumb scar at service separation in June 1992, and the service clinician did not note any left thumb (or hand) scars when listing a series of identifying body marks, scars, or tattoos at service separation.  The service treatment records appear to be complete, and the Veteran has not indicated otherwise.

The service treatment records do not include any complaints, symptoms, or treatment related to a left thumb injury.  In contrast, the Veteran presented for in-service treatment of multiple other conditions including rectal tenderness, knee pain, tendonitis, and, more significantly, a jammed finger on the right hand, and an infection of the left middle finger.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, including finger injuries, it is likely that any complaints, symptoms, or treatment for a left thumb stab wound or any other injury or disease of the left thumb would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a left thumb injury or related symptoms weighs against finding that the Veteran incurred a left hand scar or a left hand injury that resulted in a scar while in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In sum, the Veteran's recent assertion of an in-service stab wound to the left thumb is outweighed by the contemporaneous service treatment records, which do not include any indication of a left thumb injury or disease in service, including the June 1992 service separation examination that shows no left thumb scars and no report from the Veteran pertaining to a left thumb injury, disease, or scar from an earlier injury or disease.  As the weight of the evidence is against finding either a left hand scar or a left hand injury that resulted in a scar while in service, the Board finds that service connection for a left thumb scar is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Headache Disorder

The Veteran contends that recurrent headaches are related to service.  The Veteran has not contended that the current headache disorder was caused by an injury or disease in service, but instead seeks service connection for a headache disorder based on service during the Gulf War.

The Board finds that the Veteran has a current disability of tension headaches.  VA examined the Veteran's complaints of headaches in September 2007, and the corresponding VA examination report reflects a diagnosis of tension headaches.  The September 2007 VA examiner added that "there is no reason to believe that these are anything more than stress/tension headaches."

After review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current tension headache disorder is directly related to service.  The Veteran has not asserted any injury, disease, or event in service to which the current tension headache disability could be related.  Service treatment records do not include any complaints, treatment, or symptoms related to a headache disorder.  As noted above, the September 2007 VA examiner  indicated that the Veteran's headaches are due to stress.  In sum, there is no evidence to suggest the current tension headache disability is related to service.

The Board has also considered whether service connection may be presumed under 38 C.F.R. § 3.317.  Here, the current headache disorder has been diagnosed; therefore, there is no remaining disorder characterized by headaches that warrants analysis under 38 C.F.R. § 3.17, which provides compensation for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses.  

For these reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the Veteran's tension headache disorder is related to active service.  Accordingly, the criteria for service connection for a headache disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for an Intestinal Disorder

The Veteran asserts that a current intestinal disorder is related to service.  Specifically, the Veteran asserts that a current intestinal disorder began to manifest in service with symptoms of stomach pain for which he sought treatment.  See October 2014 VA Form 9.  

The Board finds that the Veteran has current disorders of chronic gastritis and chronic diarrhea.  VA examined the Veteran for digestive disorders in August 2010.  On review of the claims file, including service treatment records, and after physical examination and discussion of medical history with the Veteran, the VA examiner diagnosed chronic gastritis and chronic diarrhea.

The Board next finds that the Veteran experienced stomach illness in service.  Service treatment records reflect treatment for nausea, vomiting, and stomach pain in service.  Moreover, the Veteran reported a history of stomach trouble in the August 1992 report of medical history completed at the time of service separation.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current chronic gastritis and diarrhea disorders are related to service.  The August 2010 VA examiner discussed all the Veteran's in-service treatment for stomach-related complaints and illness, to include the particular symptoms in each instance of treatment.  The VA examiner opined that chronic gastritis is not caused by or a result of in-service illness, even though blood work did not demonstrate any specific causes.  The VA examiner explained that all prior infections such as leptospirosis and other bouts of gastroenteritis have resolved.  The VA examiner stated that there is no evidence linking the prior infections to current gastric symptoms.

Similarly, the August 2010 VA examiner opined that the current chronic diarrhea disorder is not caused by or a result of in-service illness.  The VA examiner provided similar rationale to the opinion above, including that all prior infections and episodes of gastroenteritis had resolved.  A 2008 colonoscopy was normal.  As such, the VA examiner stated that there was no evidence linking the prior infections to current intestinal symptoms.  The evidence does not include any other medical opinions addressing whether a current intestinal disorder, to include chronic gastritis and diarrhea, is related to service.  

An earlier VA examination for an intestinal disorder in September 2007 did not include a medical opinion.  The September 2007 VA examiner did not find any intestinal disorders, and noted that prior leptospirosis had resolved without residuals, per the Veteran's own history.  In sum, the medical opinions of record weigh against finding that current chronic gastritis or chronic diarrhea is related to service.  

Although the current symptoms relating to an intestinal disorder have been diagnosed as chronic gastritis and chronic diarrhea, the Board also considered whether service connection may be presumed under 38 C.F.R. § 3.317, which, in addition to undiagnosed illnesses, provides compensation for disability due to medically unexplained chronic multisymptom illnesses even if such symptoms have been diagnosed.  The Board finds that the Veteran does not have a qualifying chronic disability that is characterized by symptoms of an intestinal disorder, including resulting from an undiagnosed illness or a chronic multisymptom illness, that has manifested in the Southwest Asian Theater or to a degree of 10 percent or more at any time since then. 

The Board finds that the Veteran's intestinal disorder symptoms including diarrhea, nausea, and vomiting did not manifest during active service in the Southwest Asian Theater.  Service treatment records reflect that the Veteran was treated for stomach-related illnesses four times in service; however, none of those instances includes treatment or complaints in the Southwest Asian Theater.  The Veteran was treated three times in Japan, and one time in California.  The Southwest Asian Theater does not include Japan or California.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

The Board next finds that symptoms of an intestinal disorder have not manifested to a degree of 10 percent or more at any time.  Under Diagnostic Code 7319, a 10 percent disability evaluation is warranted for moderate symptoms of irritable colon syndrome, characterized by frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114 (2014).  During the August 2010 VA examination, the Veteran reported that normal bowel movements are three times per day at most, over the course of many years.  The Veteran also reported one to two episodes per year of a cluster of symptoms including nausea, vomiting, cold chills, and diarrhea.  The Board finds that one to two episodes per year of symptoms including nausea, vomiting, cold chills, and diarrhea do not meet or more nearly approximate the criteria for a 10 percent rating under Diagnostic Code 7319; therefore, the evidence does not support a finding that symptoms of an intestinal disorder manifested to a degree of 10 percent or more at any time (which now extends through December 31, 2016). 

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence is against finding that the current chronic gastritis or chronic diarrhea is related to active service.  Further, to the extent that the symptoms of diarrhea, nausea, and vomiting constitute a medically unexplained chronic multisymptom illness,  the Board finds that symptoms of an intestinal disorder did not manifest in the Southwest Asian Theater or manifest to a degree of 10 percent at 

any time.  Accordingly, the criteria for service connection for an intestinal disorder under a direct or presumptive theory of entitlement have not been met, and the claim must be denied.  38 C.F.R. §§ 3.303, 3.317.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for a left hand scar is denied.

Service connection for a headache disorder, including as due to a qualifying chronic disability, is denied.

Service connection for an intestinal disorder, including as due to a qualifying chronic disability, is denied.


REMAND

Service Connection for Bilateral Elbow Disorder, Bilateral Hip Disorder,
Bilateral Shoulder Disorder, Left Ankle Disorder, and Breathing Disorder

A remand is required in this case to ensure that there is a complete record upon which to decide the claims for service connection for a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral hip disorder, a left ankle disorder, and a breathing disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that current joint pains, including bilateral elbow pain, bilateral hip pain, bilateral shoulder pain, and left ankle pain, are related to service.  The Veteran has not contended that any of this pain was caused by an injury in service, but instead seeks presumptive service connection for a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral hip disorder, and a left ankle disorder based on service during the Gulf War.  
In this case, evidence has suggested two or more signs or symptoms, including chronic fatigue and the joint pain discussed above, that may be manifestations of an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Additionally, the Veteran has stated that he has not received an examination for fibromyalgia or chronic fatigue syndrome.  See October 2014 VA Form 9.  The Veteran was examined for multiple disorders in August 2007; however, the August 2007 VA examination report only addresses the elbows.  The VA examiner did not include any findings or observations relating to the shoulders in the August 2007 VA examination report.  A separate June 2010 VA examination addressed the ankles; however the August 2007 VA examiner did not find a current left ankle disorder or make any mention of left ankle pain complaints, which is inconsistent with the Veteran's reports of chronic left ankle pain.  See October 2014 VA Form 9.

The Veteran also asserts service connection for a breathing disorder based on service in the Gulf War.  Service treatment records include a June 1991 entry noting that the Veteran was exposed to a large amount of smoke in the Burgan Oil Fields while serving in Operation Desert Storm.  The entry also noted that these oil wells are known to have contained high concentrations of sulfur.  VA treatment records show that the Veteran has current asthma and allergic rhinitis.

In sum, the Veteran has asserted claims for service connection for elbow, shoulder, hip, and ankle disorders based on service in the Gulf War, the evidence includes current joint pain and fatigue, and VA has not provided an adequate examination report to address whether current joint pain and fatigue are attributable to a known clinical diagnosis.  Similarly, the Veteran has not been afforded a VA medical examination for a current breathing disorder.  For these reasons, the Board finds that a remand for adequate examination of the claimed disorders is warranted.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the issues of service connection for a bilateral elbow disorder, a bilateral shoulder disorder, a bilateral hip disorder, a left ankle disorder, and a breathing disorder are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and etiology of the complaints of bilateral elbow pain, bilateral shoulder pain, bilateral hip pain, left ankle pain, and breathing difficulty.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed symptoms.  The relevant documents in the claims file should be made available to the VA examiner.  All necessary tests should be accomplished.

2.  After the review of the claims file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms of bilateral elbow pain, bilateral shoulder pain, left ankle pain, and breathing difficulty, then offer the following medical opinions: 

a)  Does the Veteran have a diagnosis of chronic fatigue syndrome under VA regulation?  See 38 C.F.R. § 4.88a (2014).  If chronic fatigue syndrome is diagnosed, has it existed for six months or more?  When providing this opinion, please address the Veteran's October 2014 report (VA Form 9) of being tired all the time.

b)  Does the Veteran have a diagnosis of fibromyalgia?  If fibromyalgia is diagnosed, has it existed for six months or more?  When providing this opinion, please address the Veteran's October 2014 report (VA Form 9) of painful joints and difficulty walking, and the Veteran's spouse's March 2009 letter describing the Veteran's complaints of painful joints.

c)  Are the Veteran's claimed bilateral elbow pain, bilateral shoulder pain, bilateral hip pain, left ankle pain, and breathing difficulty associated with a diagnosable illness?

d)  If the symptomatology is attributable to a known clinical diagnosis, is it as least as likely as not (50 percent or greater likelihood) that the Veteran's clinically diagnosed disabilities (bilateral elbow pain, bilateral shoulder pain, bilateral hip pain, left ankle pain, and breathing difficulty) are related to service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


